THE COURT,
therefore, ordered that, because of the offence and wrong committed by Bearnes in this act of contempt against the . process of the court and the authority of the law and in violation of the rights and immunities of the relator in the prosecution of her suit, a fine of $500 is imposed upon him, to be paid into court, together with the costs and expenses incurred by the relator in these proceedings, which were taxed at $302.88.
And THE COURT further ordered, as it -appeared in the applieition to Judge Smalley and his order tnerecn, that the vessel was worth $12.000, and that Bearnes undertook to give security in the sum of $15,000 to redeliver the vessel, that he now deposit in court the sum of $15,000 to abide the decree of the court or give a stipulation in that sum in the cause in which the vessel was arrested with two sureties, to be approved by the court that he will redeliver the bark to the marshal of this district upon the final decree of this court in favor of the libelant in like condition as she was in on July 1. 1862. and that he will pay all damages awarded by the decree. And further ordered that Bearnes stand committed to the custody of the marshal. to remain there charged on said contempt until the fine and costs and expenses are paid and the stipulation given, or the money deposited as above directed. And as it appears that Jewett had never personally interfered in the suit against the Cora, and only insisted that Bearnes should fulfill his charter and dispatch the vessel on her voyage, and though he knew before the departure of the vessel that she was in custody of the law. and was thus prevented from sailing, yet that lie personally took no measures to withdraw or remove her illegally from that arrest, the proceedings against him are discharged. but without costs, because, there was probable ground to believe that the interference to get the vessel out of port was a concurrent one between him and Bearnes.